Name: Council Regulation (EEC) No 1016/93 of 27 April 1993 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 31 May 1993
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 30. 4. 93 Official Journal of the European Communities No L 105/13 COUNCIL REGULATION (EEC) No 1016/93 of 27 April 1993 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 31 May 1993 Whereas, pursuant to Article 3 of Council Regulation (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensa ­ tion mechanism in trade between Portugal and the other Member States (4), the basic common and buying-in prices shall be applicable in Portugal as from 1 April 1993, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16 (1 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas cauli ­ flowers harvested in a given growing season are marketed from May to April of the following year ; Whereas, in order to ensure the continuity of cauliflower prices, it is therefore necessary to fix the basic price and the buying-in price for this product for the period 1 to 31 May 1993, pending a decision for the 1993/94 marke ­ ting year ; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Spain and the other Member States and allied measures (3), the common and buying-in prices shall be applicable in Spain as from 1 January 1993 ; HAS ADOPTED THIS REGULATION : Article 1 For the period 1 to 31 May 1993, the basic price and the buying-in price for cauliflowers, expressed in ecus per 100 kilograms net, shall be as follows :  basic price : ECU 30,91 ,  buying-in price : ECU 13,45. These amounts refer to trimmed cauliflowers of quality grade I, packaged. These amounts do not take account of the cost of the packaging in which the product is put up. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 April 1993 . For the Council The President B. WESTH (') OJ No L 118, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 638/93 (OJ No L 69, 20. 3 . 1993, p. 7). (2) Opinion delivered on 22 April 1993 ; (not yet published in the Official Journal). (3) OJ No L 387, 31 . 12. 1992, p. 10 . (4) OJ No L 77, 31 . 3 . 1993, p. 8 .